Citation Nr: 1009977	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the appellant's claim for death pension 
benefits.


FINDINGS OF FACT

1.  The Veteran died in July 2006.

2.  The Veteran's death certificate identifies him as 
divorced.

3.  Common law marriage is recognized as valid in the state 
of Texas.

4.  The evidence fails to show that a common law marriage 
existed between the Veteran and the appellant.

5. The appellant is not considered the surviving spouse of 
the Veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's 
surviving spouse for purposes of VA death benefits.  38 
U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.1(j), 3.5, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
Veteran if certain requirements are met.  38 U.S.C.A. 
§§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2009).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2009).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the Veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2009). 

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the Veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the Veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the Veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2009).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The state of Texas, where the Veteran and the appellant 
resided, recognizes common law marriages.  The elements of a 
common law, or informal, marriage are (1) a man and woman 
agreed to be married; (2) after the agreement they lived 
together in Texas as husband and wife; and (3) they 
represented to others in the state that they were married.  
See Tex. Fam. Code Ann. § 2.401 (2008).  The proponent of 
such a marriage may establish these elements by either direct 
or circumstantial evidence.  See Russell v. Russell, 865 
S.W.2d 929, 932 (Tex. 1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks VA death benefits.  The appellant asserts 
that even though she and the Veteran were divorced, they 
continued to live together as common law husband and wife 
until his death in 2006.  In the present case, the appellant 
has not met the requirements of 38 U.S.C.A. § 103(a) or 38 
C.F.R. § 3.52.

Initially, the Board notes that merely living together is not 
sufficient to prove that the appellant and the Veteran had a 
common law marriage.  A marriage must be valid by the law of 
the State where entered into, to be recognized as valid in 
any other jurisdiction.  Loughran v. Loughran, 292 U.S. 216 
(1934).  Thus, the fact the Veteran and the appellant may 
have lived together in a jurisdiction that recognized common 
law marriages is insufficient to establish a legal common law 
marriage.  Id.  The appellant must prove that she formed a 
common law marriage in a specific state to have a "legal 
marriage."  Id.

The evidence of record reflects that the appellant and the 
Veteran were divorced in June 1979.  The appellant has 
submitted several personal statements throughout the course 
of the appeal contending that she and the Veteran were common 
law husband and wife.  In her initial February 2007 
application for DIC benefits, she indicated that she and the 
Veteran began living together in August 1968 until his death.  

In a letter dated in August 2008, VA requested that the 
appellant provide a list of all addresses where she and the 
Veteran resided during the time period of the alleged 
cohabitation.  In response, the appellant submitted various 
statements from friends, family, and other people who knew 
the Veteran which stated that they knew the Veteran and the 
appellant as husband and wife.  See VA Forms 21-4171 received 
in March, April and May 2008.  These statements list 
different start dates and addresses regarding the alleged 
cohabitation between the appellant and Veteran.  

Additionally, the addresses listed differ from some of the 
addresses reported by the Veteran during the purported period 
of cohabitation.  See VA Form 21- 4138 received December 
2001.  The Board acknowledges that on the Veteran's VA Form 
21-526, Application for Compensation or Pension, received in 
January 2002 he indicated that he lived with the appellant.  
However, it is also noted that VA treatment records refer to 
the Veteran being homeless at times or being single and 
living alone.  See VA treatment record dated December 2001 
and January 2002.  In April 2006, the appellant contacted VA 
proposing to be the custodian for the Veteran's VA affairs.  
The address she listed in her correspondence differed from 
addresses of record for the Veteran, as well as those 
reported on VA Forms 21-4171.

The appellant initially claimed that the marriage ended by 
the Veteran's death in 2006 in her initial February 2007 
application for DIC benefits.  However, she later reported 
that they were divorced, but continued to live together.  See 
Notice of Disagreement received February 2008.  Taken 
together, the evidence shows that the appellant is 
inconsistent in her reports and that her statements are 
wholly inconsistent with other independent evidence of 
record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character").

Furthermore, the evidence of record fails to establish an 
agreement of marriage.  She has not alleged that, since their 
divorce in 1979, that she and the Veteran entered into an 
agreement to be married as required under Texas law in 
determining the existence of a common law marriage.  
According to a March 2007 report of contact, the appellant 
stated no when asked if a remarriage had taken place.  A 
statement received in April 2006 also indicates that she was 
not using the Veteran's last name.  

Although, the Veteran reported the appellant as his spouse 
according to a VA Form 4-5655, Financial Status Report, 
received in January 1983; the Veteran more recently indicated 
he was divorced.  See VA Form 21-526, Veteran's Application 
for Compensation or Pension received January 2002, wherein 
Veteran notes that he was divorced and the relationship 
between he and the appellant was related to him by what 
appears to be "love".  Subsequent to January 1983, it 
appears that the Veteran was believed to have a wife in only 
one note of record.  See VA treatment record dated in 
February 2006.  Additional treatment records do not support a 
finding that the Veteran held himself out to be the husband 
of the appellant.  Some VA treatment records reflect that the 
Veteran was single or had a girlfriend, "[redacted]."  See VA 
treatment records dated in November 2001 and February 2006.  
Other treatment records note the Veteran had an ex-wife and 
has been divorced for many years.  See VA treatment records 
dated in January 2002, February 2006, and July 2006.

The Veteran's statements for many years before his death, 
consistently indicating that he characterized himself as 
divorced or single are highly probative, as there was no 
incentive or reason to be dishonest concerning such matters 
in the context of seeking VA benefits.  After receiving an 
April 2002 rating decision notice that he was being paid at 
the rate of a single Veteran with no dependents, the Veteran 
did not report being married to the appellant.  Thus, there 
is no indication that the Veteran held himself out to be 
married to the appellant prior to his death.  Furthermore, 
upon his death, the Veteran's death certificate identifies 
him as divorced with no surviving spouse.

The Board acknowledges the arguments advanced by the 
appellant and is sympathetic to her situation.  However, the 
appellants lay statements supporting the alleged common law 
marriage are inconsistent and are not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  

After weighing all of the evidence, given that the Veteran 
described himself as single or divorced during the years 
prior to his death and the lack of credibility in the 
appellant's statements, the Board concludes that the evidence 
is insufficient to establish that a valid common law marriage 
existed and that the preponderance of the evidence of record 
is against the appellant's claim that she is entitled to 
recognition as surviving spouse of the Veteran based on a 
valid common law marriage, or any other type of marriage for 
the purpose of VA death benefits.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App at 55.  Accordingly, the 
appellant may not be recognized as surviving spouse of the 
Veteran and her claim is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of Veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim, VCAA does not 
apply. 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of recognition as 
the Veteran's surviving spouse for purposes of VA death 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case turns on whether the appellant is the surviving 
spouse of the Veteran for purposes of VA death benefits.  
Because the appellant is not the surviving spouse, she is not 
entitled to VA death benefits, and is not entitled to VCAA-
related assistance and notification.  Absent any evidence 
from the appellant indicating otherwise, there is no need to 
further attempt to confirm the evidence already obtained by 
VA.  As the law is dispositive in this case, the VCAA is not 
applicable.

There is no indication from the appellant of any outstanding 
relevant records that have not been associated with the 
claims folder.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA death benefits.  No further assistance to the appellant 
with the development of evidence is required.




ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death benefits is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


